DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 6-9 and 13-16 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Xiong et al. (US 2019/0285721, IDS).
Regarding claim 1, Xiong et al. disclose a method of operating a first node (Paragraphs 0005-0011, method performed at user equipment), comprising:
Performing a channel response measurement on a reference signal for positioning (Paragraphs 0017, 0024, 0063, claim 10, measuring time of arrival of peaks in a received signal indicative of reception of position reference signals and determining time difference measurement);
Determining, for each of a plurality of peaks detected within the channel response measurement, peak-specific information comprising at least peak magnitude data that is based on a peak magnitude relative to a reference value (Paragraphs 0026-0031, 0056, peak amplitude and offset values indicating a difference in amplitude between peaks and/or average peak value; Paragraphs 0103, 0104, baseline peak); and
Reporting the peak-specific information for the plurality of peaks to a second node (Paragraphs 0063, 0103, 0104, 0107, claim 10, UE reporting to network node).
Regarding claim 4, Xiong et al. disclose wherein the first node corresponds to a UE and the second node corresponds to a BS or a LMF (Paragraph 0063, UE, network node [BS]).
Regarding claim 6, Xiong et al. disclose wherein a number of the plurality of peaks is configured by a UE, a BS, or a core network component based on a UE capability indication (Paragraph 0035, 0037, 0053, 0054, UE capabilities).
Regarding claim 7, Xiong et al. disclose wherein the plurality of peaks excludes peaks associated with a respective peak magnitude relative to the reference value that is below a peak magnitude threshold (Paragraph 0006, 0010, 0021, 0064, 0065, 0068, 0072, peaks above certain threshold amplitude and baseline [reference value]).
Regarding claim 8, Xiong et al. disclose wherein the peak magnitude threshold and/or the reference value are configured by a UE, a BS, or a core network component based on a UE capability indication (Paragraph 0068, selected by the UE as the baseline).
Regarding claim 9, Xiong et al. disclose wherein the plurality of peaks excludes peaks outside of a defined time window (Paragraph 0010, time of arrival of number of peaks occurring within a certain time period).
Regarding claim 13, Xiong et al. disclose wherein, for each of the plurality of peaks detected within the channel response measurement, the peak-specific information further comprises peak timing data that is based on a peak timing relative to a reference timing (Paragraphs 0036, 0038, 0044, 0067, 0100, claims 12 and 14, analyzing time offset to estimate a time of arrival of position reference signal).
Regarding claim 14, Xiong et al. disclose wherein the reference timing corresponds to an estimated TOA of a wireless node from which the reference signal for positioning is transmitted, an estimated TOA from a serving BS, or a combination thereof (Paragraphs 0036, 0038, 0044, 0067, 0100, claims 12 and 14, estimate time of arrival of position reference signal).
Regarding claim 15, Xiong et al. disclose wherein the peak magnitude data comprises a RSRP associated with a respective peak (Paragraphs 0103-0104, strength of a specific peak).
Regarding claim 16, Xiong et al. discloses a method of operating a second node, comprising:
Receiving, form a first node, peak-specific information (Paragraphs 0063, 0103, 0104, 0107, claim 10, UE [first node] reporting to network node [second node]) associated with a plurality of peaks within a channel response measurement on a reference signal for positioning (Paragraphs 0017, 0024, 0063, claim 10, measuring time of arrival of peaks in a received signal indicative of reception of position reference signals and determining time difference measurement), the peak-specific information comprising at least peak magnitude data that is based on a peak magnitude relative to a reference value (Paragraphs 0026-0031, 0056, peak amplitude and offset values indicating a difference in amplitude between peaks and/or average peak value; Paragraphs 0103, 0104, baseline peak); and
Determining a positioning for a UE based on the peak-specific information (Paragraphs 0001, 0002, 0038, position detection of UE based on peak information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 2 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. as applied to claims 1 and 9 above, and further in view of Dwivedi et al. (US 2022/0229143).
Regarding claim 2, Xiong et al. disclose wherein the reference signal for positioning is a downlink reference signal (Xiong et al., Paragraph 0002, downlink positioning method in which network nodes transmit position reference signals that are detected by a UE). Xiong et al. do not specifically disclose the following limitations found in Dwivedi et al.: wherein, for each of the plurality of peaks detected within the channel response measurement, the peak-specific information further comprises an angle of departure associated with the peak relative from a BS (Dwivedi et al., Paragraphs 0088, 0096, angle of departure at the base stations).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong et al. with the teachings of Dwivedi et al. in order to improve positioning accuracy (Dwivedi et al., Paragraph 0004).
Regarding claim 10, Xiong et al. disclose defined time window (Xiong et al., Paragraph 0010, certain time period) but do not disclose the following limitations found in Dwivedi et al.: wherein the defined time window is configured by  a UE, a BS, or a core network component based on a UE capability indication (Dwivedi et al., Paragraphs 0052 and 0088, TOA over a specified time period, the time period being based on UE speed; measurements performed by UE periodically, thus indicating that the UE configures the period [time window]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong et al. with the teachings of Dwivedi et al. in order to improve positioning accuracy (Dwivedi et al., Paragraph 0004).
Regarding claim 11, Dwivedi et al. disclose wherein the defined time window is defined relative to a reference timing (Paragraph 0052, time variation of estimated TOA).
Regarding claim 12, Dwivedi et al. disclose wherein the reference timing corresponds to an estimated TOA of a wireless node from which the reference signal for positioning is transmitted, an estimated TOA from a serving BS, or a combination thereof (Paragraph 0052, time variation of estimated TOA).

Claim(s) 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiong et al. as applied to claim 1 above, and further in view of Yu et al. (WO 2020/088350).
Regarding claim 3, Xiong et al. disclose the claimed invention above but do not specifically disclose the following limitations found in Yu et al.: wherein the reference signal for positioning is an uplink reference signal (Yu et al., Abstract, reference signal sent by a terminal device), and wherein, for each of the plurality of peaks detected within the channel response measurement, the peak-specific information further comprises angle of arrival associated with the peak at a base station (Yu et al., Abstract, uplink angle of arrival using reference signal sent by terminal device).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Xiong et al. with the teachings of Yu et al. in order to position a UE (Yu et al., Abstract).
Regarding claim 5, Yu et al. disclose wherein the second node corresponds to a UE or a LMF and the first node corresponds to a BS (Abstract, uplink from UE to BS).










Regarding claims 17-30, the claim limitations are rejected for similar reasons set forth in rejecting claims 2-15 above.

Regarding claims 31-45, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-15 above. The prior art additionally discloses a first node (Xiong et al., Figures 1-3, UE; Paragraph 0042, UE), comprising a memory (Xiong et al., Paragraph 0109, memory), at least one transceiver (Xiong et al., Paragraph 0042, transmitting/receiving circuitry), and at least one processor communicatively coupled to the memory and the at least one transceiver (Xiong et al., Paragraph 0042, control circuitry; Paragraph 0109, processor).

Regarding claims 46-60, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-15 above. The prior art additionally discloses a first node (Xiong et al., Figures 1-3, UE; Paragraph 0042, UE), comprising means for performing (Xiong et al., Paragraph 0042, control circuitry; Paragraph 0109, processor), means for determining (Xiong et al., Paragraph 0042, control circuitry; Paragraph 0109, processor), and means for reporting (Xiong et al., Paragraph 0042, transmitting/receiving circuitry).

Regarding claims 61-75, the functional limitations are rejected for similar reasons set forth in rejecting claims 1-15 above. The prior art additionally discloses a non-transitory computer-readable medium storing computer-executable instructions that, when executed by a first node, cause the first node to perform the functional limitations (Xiong et al., Paragraph 0109).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OTIS L THOMPSON, JR whose telephone number is (571)270-1953. The examiner can normally be reached Monday - Friday, 6:30am - 7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory B Sefcheck can be reached on (571)272-3098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OTIS L THOMPSON, JR/Primary Examiner, Art Unit 2477                                                                                                                                                                                                        

August 23, 2022